Title: To Thomas Jefferson from Jacob Lewis, 28 July 1801
From: Lewis, Jacob
To: Jefferson, Thomas


               
                  Sir
                  Barneys Hotel Georgetown July 28th. 1801
               
               Since I had the honor of waiting upon you this morning Mr. Madison has Inform’d Mr Erving on my behalf that he had left a blank Commission, & that if I chose it might be fill’d up with the Consulate of Morlaix or Calais, either of which he suppos’d I might hold without any prejudice to the hope of my Establishment In the Isle of france, & In the expectation even very soon of a removal to some place of more Importance;—
               I have consider’d it might be improper for me to wait upon you again without your permission & finding that Mr Madison has left the City; Permit me Sir, respectfully to observe, that having a wife & family it wou’d be extremely inconvenient & expensive for me to remove my domicile to any place where I cou’d not consider it as worth my while to fix my permanent residence; Having had the satisfaction of being assur’d by you that you Consider’d me innocent of the Charges alledged against me, & of receiving so strong a testimony of your Conviction upon this subject as the offer of an appointment, may I not presume to hope that if from any reasons whatever, It shou’d not be your will, to reinstate me in my former place, you will relieve my embarrassing situation by giving me a more eligible appointment than either of the two mention’d; neither of which wou’d be of any advantage to me. In the letter which I had the honor to receive from the Secretary of State I was Invited to clear myself from the imputations against me; I came forward to Justify myself, & I trust that both you & Mr Madison remain Convinced of my having been the Victim of Calumny: The preparations which I have made to leave the Country In Consequence of the renewal of my Commission when I was last in this City has Created very large expences, & placed my family in a very unpleasant situation; & the arrangements which I have made here, as well with my friends abroad on this Accot. must if I am ultimately disappointed, create me more embarrassments; & while I remain in a State of uncertainty I’ts out of my power to give any satisfactory Information to my friends, or to any persons with whom I have taken commercial arrangements; who will either with-draw or Continue their Confidence, according to the Eligibility of the situation In which I am to be placed; my reputation & fortune must materially suffer;—
               and those men whom my political sentiments have made my Enimies will triumph at my ruin; the more so, as it may seem to have been affected by a political friend; I hope Sir you will be so Indulgent as to Excuse the liberty which I take In making this detail calculated to shew the Urgency of my situation.—
               Permit me Sir to add that an intimation which fell from you this morning makes it proper for me to say; tho’ from the Circumstance of my having an Establishment & friends In the Isle of france among whom is the first Carracter In that Colony President of the Colonial Assembly, whose three Children are In my Care, as well as the arrangements which I have made for going there, render it Infinitely more Eligible for me than any other Situation; Yet to suit your views I shall with pleasure accept of any other situation which may afford a tolerable prospect of advantage & which you may see fit to direct for me; those of this discription which I understand to be open are, Canton (by the return of Mr. Snow) Cadiz, Leghorn, Lisbon St. Petersburg the first is objectionable on accot. of my family—
               I wait your determination, to return with my Companion of the Voyage—Mr Erving who leaves this City Tomorrow.
               I have the honor to be with perfect Consideration & Respt. yr. most. obt. Hu Serv
               
                  
                     J Lewis
                  
               
            